Title: Enclosure II: Extrait de la depeche de Monsieur le comte de Vergennes à Monsieur le Marquis de Verac, 15 March 1786
From: Vergennes, Charles Gravier, Comte de
To: Vérac, Charles Olivier de Saint-Georges, Marquis de


Extrait de la depeche de Monsieur le comte de Vergennes à Monsieur le Marquis de Verac, Ambassadeur de France (à la Haïe) du 15. Mars 1786.
Le roi concourera autant qu’il sera en son pouvoir au succès de la chose, et vous inviterez de sa part les patriotes à lui communiquer leurs vues, leur plan et leurs envieux. Vous les assurerez que le roi prend un interêt veritable à leurs personnes, comme à leur cause, et qu’ils peuvent compter sur sa protection. Ils doivent y compter d’autant plus, Monsieur, que nous ne dissimulons pas que si Monsieur le Stadhoulder reprend son ancienne influence le systeme Anglois ne tarderoit pas à prevaloir, et que notre alliance deviendroit un etre de raison. Les Patriotes sentiront facilement que cette position seroit incompatible avec la dignité comme avec la consideration de sa Majesté. Mais dans le cas, Monsieur, où les chefs des Patriotes auroient à craindre une scission, ils auroient par devers eux le temps suffisant pour ramener ceux de leurs amis que les Anglomanes ont égarés, et preparer les choses de maniere que la question de nouveau mise en deliberation soit decidé[e] selon leurs desirs. Dans cette hypothese, le roi vous authorise à agir de concert avec eux, de suivre la direction qu’ils jugeront devoir vous donner, et d’employer tous les moyens pour augmenter le nombre des partisans de la bonne cause.

Il me reste, Monsieur, à vous parler de la sureté personelle des patriotes. Vous les assurerez qu’en tout etat de cause, le roi les prend sous sa protection immediate, et vous ferez connoitre partout où vous le jugerez necessaire que sa Majesté regarderoit comme une offense personelle tout ce qu’on entreprendroit contre leur liberté. Il est à presumer que ce langage tenu avec energie en imposera à l’audace des Anglomanes, et que Monsieur le Prince de Nassau croira courir quelque risque en provoquant le ressentiment de sa Majesté.
